 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                              SOUTHERN DISTRICT OF CALIFORNIA
 9
10   JUDITH J. HOFFMAN,                                 Case No.: 18cv02654 JAH (BGS)
11                         Plaintiff ,
                                                        ORDER DENYING MOTION FOR
12      v.                                              TEMPORARY RESTRAINING ORDER
                                                        AND PRELIMINARY INJUNCTION
13   CITY OF SAN DIEGO, DAVID
     MILLER, Deputy City Attorney;
14
     RICHARDSON GRISWOLD, Receiver;
15   and DOES 1-20,
16                     Defendants
17
18                                          INTRODUCTION
19           Plaintiff Judith J. Hoffman (“Plaintiff”), proceeding pro se, filed a pleading entitled
20   “First Amended Complaint; Petition under 42 U.S.C. § 1983 Civil Rights Action; and
21   Petition for Emergency Injunctive Declaratory Relief” (“FAC”). Doc. No. 3. On February
22   6, 2019, she filed an ex parte application for a Temporary Restraining Order (“TRO”).
23   Doc. No. 18. After careful consideration and for the reasons set forth below, Plaintiff’s
24   application for a TRO and preliminary injunction is DENIED.
25                                              BACKGROUND
26           On June 14, 2017, the State of California and the City of San Diego (“City”) filed
27   an action against Judith J. Hoffman (“Hoffman” or “Plaintiff”) alleging numerous code
28   violations; including insect and vermin infestation, improper maintenance, accumulation

                                                    1
     18cv02654 JAH (BGS)
 1   of debris and garbage, public nuisance, poor electrical wiring, and inadequate exit facilities
 2   in violation of state and local law. Doc. No. 18 at 14 – 31. Plaintiff was identified as the
 3   “Responsible Person” and owner of the substandard property at issue. Id. at 15. Alleging
 4   in the complaint that the conditions at the property are so extensive as to endanger the
 5   health and safety of Hoffman and the public, the State of California and the City requested
 6   the appointment of a receiver and a permanent injunction prohibiting Hoffman from
 7   maintaining or using the property. Id. at 21-23. Since commencement of the action,
 8   Richardson Griswold was appointed as receiver and has moved for authorization to sell the
 9   property to recover expenses 1. Doc. No. 11-1, at 1, 2. On November 13, 2018, the court
10   authorized the Griswold to list plaintiff’s property for sale. Id. The remaining causes of
11   action for violations of the California Civil Code and San Diego Municipal Code are set
12   for trial on July 19, 2019. Doc. Nos. 18 at 62, 70.
13          On November 20, 2018, Hoffman, proceeding pro se, filed a pleading entitled “First
14   Amended Complaint; Petition under 42 U.S.C. § 1983 Civil Rights Action; and Petition
15   for Emergency Injunctive Declaratory Relief” (“FAC”). Doc. No. 3. In the prayer for
16   relief, Plaintiff requests the issuance of “an extraordinary…TRO to protect Plaintiff’s right
17   to trial and ensure constitutional protections, guarantees, rights, and privileges and or
18   immunities are protected.”        Doc. No. 3. In addition, she asks this Court to issue a stay
19   against the State of California and the City of San Diego to prevent the sale of her property.
20          Shortly after summons were issued, the case was reassigned to this Court pursuant
21   to Local Rule 40.1. Doc. No. 5. Summons were returned executed and Defendants
22   promptly filed motions to dismiss Plaintiff’s FAC. See Doc. Nos. 10-12. Defendant
23   Griswold filed a motion to dismiss for lack of jurisdiction, joined by the City and Deputy
24   City Attorney, David Miller (“Miller”) (collectively referred to as “City Defendants”).
25   Doc. Nos. 10, 12. City Defendants also filed a motion to dismiss pursuant to Rule 12(b)(6)
26   of the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”). Doc. No. 11.
27
28   1
      The State court’s order granting appointment of a receiver was affirmed on appeal. See Doc. No. 18 at
     62-63.
                                                        2
     18cv02654 JAH (BGS)
 1          On February 6, 2019, Plaintiff filed an Ex Parte Emergency Application for a
 2   Temporary Restraining Order. Plaintiff discusses the ongoing civil suit while referencing
 3   various legal principles applicable to criminal cases, such as “double jeopardy” and the
 4   “Blockburger test.” She refers to the state action as a “malicious prosecution” and asserts
 5   that the State, local government, and receiver have employed an abusive and
 6   unconstitutional exercise of authority. Plaintiff argues that the government’s “nuisance”
 7   allegation is unconstitutionally vague, her freedom of expression is being infringed upon,
 8   and contends generally that the assertions alleged in the complaint are false and unfounded.
 9   She petitions this Court for an extraordinary TRO to “protect evidence of the abuse of
10   authority,” to “ensure constitutional protections,” and for issuance of a stay to impede
11   further government action against her.
12                                             DISCUSSION
13          Pursuant to 28 U.S.C. § 2283, “[a] court of the United States may not grant an
14   injunction to stay proceedings in a State court except as expressly authorized by Act of
15   Congress, or where necessary in aid of its jurisdiction, or to protect or effectuate its
16   judgments.” 28 U.S.C. § 2283; see also Younger v. Harris, 401 U.S. 37 (1971) (holding
17   that federal courts should abstain from granting injunctive relief that would interfere with
18   state judicial proceedings, criminal or civil). The ongoing state-court proceedings afford
19   Plaintiff an adequate opportunity to raise her constitutional claims. See Moore v. Sims, 442
20   U.S. 415, 430 (1979).
21          Accordingly, the Court lacks jurisdiction to grant the relief requested. Plaintiff’s
22   application for a Temporary Restraining Order and Preliminary Injunction is DENIED.
23
24   DATED: February 11, 2019                     ________________________________
                                                  HON. JOHN A. HOUSTON
25                                                UNITED STATES DISTRICT JUDGE
26
27
28

                                                  3
     18cv02654 JAH (BGS)
